TIKE                   NEY       GENERAI.




County Attorney
arazoria. County                  Re:     Authbrity oi ta% c&-
Angleton,:,Texas!                         lector  to aollect, taxes
                                          delinquent for past ten
                                          years and then isbue
                                          certif ioate showing
                                          taxes paid prlor there-:
                                          tb, thowh fiat peiid but
                                          Bttbjrot tb plfm of ten
                                          rear liraitatlon   a5 Bra-


Dear Mrar,.
         gee,:
              Your letter    requesting     our opinion   reads,   in
part,    a6 f oll.ows:

                    “START       GB PACTS

              Vhers are looated within Brazoria
        County aany tracts of land whioh are rlth-
        in so&001 diltriot  and road dlatriote,   end
        on which the faxes half* i~ot been paid ior
        many years,   On some of these traots the
        taxes have not been paid for a period of
        time more than ten )-ear&.


              Wan the tax colleoior          of Braz’oria
        County, with reference       tb tax&s due, and
        owing to a school distriotor.road           4istriot
        for ,a ,peri~od, of,more than ten,yeara,       r+
        oeive and coll.ect taxes for the ten year
        period and not colleot        the,,taxes ior the
        years preceding the ten year.perioq           im-
        mediately before the collectfon,          and give
        a tax certificate       to the payer of the taxed
        showing that all taxes have been paid on
        the particular      piece of property involved?

              “9 k *”
                It         is our opinion  that *he tax co~l%ot6r ha%
    ohs autborfty            to reoaive and eol$eot tax%% due, whet&w
    current or delfBqu%nt Par one or 1ll0m y%%re. For 8X-
    ample,, A owes taxee on a tract of land for the palet Pit-
    teen year%. A aan pay to the ta* ao&lw$or the total
    BtgoUStt    ibe      for   BBY 011%or more of eald tm4%n      p%%re arid
    the tax oolleator   trhoufit issue snb i$eliV%r td, A B tax
    redenptien reoelpt for aitCh y%ar o* year& ahor5.a& 846
    b&T%8plll4L As bs eech erpsrate $‘%a~‘,A met p9t th%
    t&al   uaount  due all th% taxing tuUts *hod% t&xttP 1%~
    a$#et%s%dunder th% %%!a%   e%seasPeat. The eboV% stat%-
    mente  are ao rsll woogntml by cmr eb%.r$b, tax oolleot-
    on3 and offloials   gener%lLg that re d%%n~   the citiBg of
    authorities unnecessary,
                      ArtiDle    7290, V&,8*      mab& 88 rollopYs:

                     That 00 delinquent taxpayer%&aLl llraoe
               the fl@ht to plead in any Co.Wt or fsl say
               manner rely ugan any Statute or xslaitatlbn
e




                The 3uprerite Court of yerae in Baebeft Lumber
    co.  ve City or Howstan, 198 3, WJ (2d) 879 fp poQptrUl.q
    maid Artiolo   7298 B%ld that “d o .such 1MCJtl~~ $Mb-
    utes do not release or extinguulsh the debt, b*b *I
    *erect the mu%dy wrisa ita 6m=0wmicmt16 mqbt~+*, 03t-
    ing Goldfrank, Frenk B Co, v* Young: 64 Tex. 4;;42*
    storm County Y. Bobbin8, 120 Tex, 241 36 8 a’ d$&
    Central lht. Beak 0, Lat4ua & Coa, T%i. cio: a;t   22
    8 w (2a 765 wrib reruad-     37 Cow. 3. 698 Booa k    &i
    aiao’coo k OS: City @f Bbok&, 167 5L W. [2&) 232 wh%Pe-
    in the G6urt held that the mmL%ooontaimd ila ArtlQle
    7298 Co ba a stabwts of li la tetlon tit3be fdgsaieL&y pleaded
    in ami-tsea
                        Our recent   Opinion,V-39,      id foElawisg prior
    oglnion%       of     this of’fioe   held,    “that the prOofso oonbained
    in &tiole,           7298 is a iatatuts      of limitations whloh must be
Bon. 8an K&e - Pn&* 3 - opinion     Ror v-302



plead by the taxpayer
mf   0s the aOr6nOO.=
           It f4Qlowa thet the tax coLleotor oannot isaue
a tax certifieato   to tha ekieat that all tare6 here been
paid On a traot  of lasd, rrhen thee nre unpaid delinquent
taxes more than ten yaar8 peat dne. Tim onlt ray the ae-
linqadat ro1U can be oloamd of these tams whioh are
past due for a. period Br more than ten years is to either
pay such taxes, or in a PUCforeelo~ure cult to speolelly
plead the tcan pear stetuto of Umitatlons oontaired In
the provieo to Aztialo 7298, V,Ci8,r~
          We appmlriate y@ar well pIPspared brief       whi6h
aooompenied your r*qu,eat*



          The pmwlao oontalaed. in Art? 7294, t.C,l.
     that no suit shall be brought tar the aalleo-
     tion of drllnqneat   t&m6 ot    a dchsrl er road
     aistriot  U&LOWinetitntra within t(rtr tea.m
     from the time mm shall beoome deliaqtlen$ is
     e statute or limitation aad muet ba apeelally
     pl0aaOd.~ Bassett Lmbsr co. v. city 0r Rouston,
     198 s, vi. (26) 8793’ When t&era are delinquent
     tax08 of a echo01 or roaa aidtri0t 801-ethm
     ten years past due the tax eollaator OImOt
     iaaw a tax certlfioato   showing all taxes peid
     on t&e property in question aa the proviso eon-
     talara in Art. 7298 irr a liritation Wktote and
     nwt br speoiallr   plwidrdin l f&z foroohm.trr
     suit,

                                        Your8 very truly